7 N.Y.3d 778 (2006)
BANK OF NEW YORK, Petitioner,
v.
NORILSK NICKEL et al., Respondents, and
MONTER JOINT STOCK COMPANY, Appellant.
Court of Appeals of New York.
Submitted June 19, 2006.
Decided July 6, 2006.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that simultaneous appeals do not lie to the Appellate Division and the Court of Appeals, unless within 20 days appellant, if it be so advised, serves upon all parties and files in the Court of Appeals a notice that it has abandoned its appeal to the Appellate Division and stipulates for the withdrawal of that appeal (see Parker v Rogerson, 35 NY2d 751, 753-754 [1974]).